Exhibit 10.10

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”), dated as of December 31, 2013, is made by and among THE
FRESHWATER GROUP, INC., an Arizona corporation (“Assignor”), WATERMARK HARVARD
SQUARE OWNER, LLC, a Delaware limited liability company (“Harvard Square
Owner”), and WATERMARK HARVARD SQUARE AP, LLC (together with Harvard Square
Owner, collectively, “Assignee”).

WHEREAS, Assignor entered into that certain Purchase and Sale Agreement and
Joint Escrow Instructions (as amended from time to time, the “Purchase
Contract”) dated as of August 27, 2013, among Assignor, as purchaser, and
Harvard Square, LLC and LDEV, LLC (collectively, “Seller”), pursuant to which
Assignor agreed to purchase, and Seller agreed to sell, the Property, as more
particularly described in the Purchase Contract; and

WHEREAS, in accordance with the terms of Section 14 of the Purchase Contract,
Assignor desires to assign, and Assignee desires to assume, all of Assignor’s
right, title and interest in, to and under the Purchase Contract.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1.             ASSIGNMENT AND ASSUMPTION.  In accordance with the terms of
Section 14 of the Purchase Contract, Assignor hereby sells, assigns, transfers
and conveys all of Assignor’s right, title and interest in, to and under the
Purchase Contract to Assignee, without recourse, representation or warranty, and
Assignee hereby accepts Assignor’s interest in, to and under the Purchase
Contract and assumes all of the duties, obligations and responsibilities of
Assignor thereunder.

2.             SUCCESSORS AND ASSIGNS.  This Assignment shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
heirs, successors and assigns.

3.             COUNTERPARTS; NO ORAL MODIFICATIONS. This Assignment may be
executed in counterparts by .pdfs or facsimile signatures, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. This Assignment may not be modified except pursuant to a written
instrument executed by all of the parties hereto.

4.              GOVERNING LAW.  This Assignment shall be governed by and
construed in accordance with the laws of the State where the Property (as
defined in the Purchase Contract) is located.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 

 



IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.

 



  ASSIGNOR:           THE FRESHWATER GROUP, INC.,
an Arizona corporation                   By:   /s/ David Freshwater     Name:  
David Freshwater     Title: President                   ASSIGNEE:          
WATERMARK HARVARD SQUARE OWNER, LLC,
a Delaware limited liability company                   By: /s/ David Barnes    
Name: David Barnes     Title: Authorized Signatory                   WATERMARK
HARVARD SQUARE AP, LLC,
a Delaware limited liability company                   By: /s/ David Barnes    
Name: David Barnes     Title: Authorized Signatory



 

 

 

 

Signature Page to Assignment and Assumption of PSA (Harvard Square)



 



